Citation Nr: 1110397	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 2005 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to higher evaluations for bilateral hearing loss, initially evaluated as 20 percent disabling beginning on December 7, 2005; as 50 percent disabling beginning on October 31, 2007; and as 70 percent disabling beginning on December 12, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case has since been transferred to the Atlanta, Georgia VARO.  The Veteran and his spouse appeared for a Travel Board hearing in November 2010.

The Veteran initiated an appeal of a May 2008 denial of a total disability evaluation based upon individual unemployability (TDIU) and was issued a Statement of the Case as to this issue in July 2009, but the record does not indicate that he responded to this issuance.  This issue is accordingly not on appeal at the present time.

The Veteran's appeal was certified to the Board in September 2009.  Several correspondences added to the record since that date reflect communication regarding educational benefits for his daughter.  A March 2010 statement was noted to serve "as official notification of my desire to appeal the decision rendered regarding my claim for dependents in my entitlement letter dated February 8, 2010."  In the same month, the RO sent the Veteran a letter addressing his "written disagreement" with a February 2010 decision.  That decision does not appear to be of record at present, and it not entirely clear to the Board what issue is being contested.  The Board thus refers this matter back to the RO for clarification and appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for bilateral hearing loss was received March 1, 1995, and remained pending until the claim was granted.

2.  At his November 2010 hearing, the Veteran withdrew from consideration the claim for higher evaluations for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 1, 1995 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

2.  The Board does not have jurisdiction over the withdrawn claim for higher evaluations for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to December 7, 2005 for the grant of service connection for bilateral hearing loss

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) as to the initial service connection claim was furnished to the Veteran in December 2005, prior to the date of the issuance of the appealed rating decision.  In May 2006, the Veteran was informed of the criteria for substantiating an earlier effective date claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was later readjudicated in a November 2006 Statement of the Case and an August 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In any event, separate notification is not required for "downstream" issues following a service connection grant, such as effective date claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The disposition of this claim essentially rests on a determination of the date the Veteran's claim was received, rather than medical findings, as VA has conceded that bilateral hearing loss was caused by service.  In any event, the Veteran was afforded multiple VA audiological examinations in conjunction with this appeal.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines "application" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the Veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

In the present case, the RO assigned the effective date based on the Veteran's application for service connection for bilateral hearing loss which was received by the VA on December 7, 2005.  The Board has reviewed the entirety of the claims file, including submissions from the Veteran received between November 1959 and March 2005, and notes that in a report of medical examination for disability evaluation dated March 1, 1995, the Veteran stated that "I have a noticeable hearing loss in both ears that has become acute.  All of these problems are related to my many wounds."  The Veteran was clearly raising a claim for service connection for hearing loss at that time.  

In support of his claim, the Veteran submitted a report of a July 1997 private audiological evaluation.  The report clearly shows that the severity of his hearing loss met the criteria to be considered to be a disability under VA standards.  

Based on the foregoing the Board finds that the criteria for an effective date of March 1, 1995, are met.

The Board further finds, however, that, the evidence does not show that the criteria for an effective date prior to March 1, 1995 for the grant of service connection for bilateral hearing loss have been met.  No document from prior to that date VA's benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is not applicable here, as the preponderance of the evidence is against the Veteran's claim.




II.  Entitlement to higher evaluations for bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim for higher evaluations for bilateral hearing loss during his November 2010 Travel Board hearing.  The Veteran was represented by the aforementioned veterans service organization at the hearing and discussed this matter with his representative and the undersigned Acting Veterans Law Judge.  See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011) (underscoring the importance of a Board "hearing officer" informing an appellant that he or she was abandoning the right to appeal certain issues, and of the necessity that such waiver of an appeal be "knowing and voluntary").  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

Entitlement to an effective date of March 1, 1995 for the grant of service connection for bilateral hearing loss is granted.

The withdrawn claim of entitlement to higher evaluations for bilateral hearing loss, initially evaluated as 20 percent disabling beginning on December 7, 2005; as 50 percent disabling beginning on October 31, 2007; and as 70 percent disabling beginning on December 12, 2008 is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


